Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated April 20th, 2022 responding to the Office Action 01/20/2022 provided in the rejection of claims 1-18.
2.    Claims 1, 6-7, 11-13 and 16-17 have been amended.  Claims 4 and 15 have been canceled.  Claim 19 has been added.
3.    Claims 1-3, 5-14 and 16-19 are pending in the application, of which claims 1, 11 and 12 are in independent form and which have been fully considered by the examiner.

Response to Amendments
4.    (A)  Regarding drawing objections:  Drawing objections raised in previous office action are withdrawn in view of Applicants’ amendments.
(B) Regarding claimed objections:  Claimed objections raised in previous office action are withdrawn in view of Applicants’ amendments.
(C) Regarding 112(b) rejections:  112(b) rejections raised in previous office action are withdrawn in view of Applicants’ amendments.
(D) Regarding 101 rejection: 101 rejection raised in previous office action are maintained in view of Applicants’ amendments.

(E) Regarding art rejection: Claim 19 is new. Please refer Price et al. (US Pub. No. 2016/0004528 A1).

5.	Answers to Applicants’ Arguments:
Rejection based on 35 U.S.C 103
Applicants’ arguments have been fully considered but they are not persuasive respectively.
a.	Argument: Applicant argues: 
The cited art does not teach such a method. To begin, Maes does not teach or suggest determining an installation location for an application to be installed that takes into account dependencies between objects, as clarified in amended claim 1, nor has the Office relied upon Maes for such a feature from claim 4 now included in claim 1.
Ayyagari does not make up for this deficiency in Maes. The Office has argued, with respect to the features of claim 4 now included in claim 1, that paragraphs [0003], [0013], and [0035] of Ayyagari disclose such a feature. (Office Action, pp. 12-13.) Applicants respectfully disagree. Paragraphs [0003] and [0013] of Ayyagari disclose that metadata of smart data objects may include relationships between the smart data object and other objects. Paragraph [0035] of Ayyagari discloses that a workload analysis program may identify objects and relationships between objects associated with the workload. There is no discussion within the cited paragraphs or the reference in general regarding any determination of an installation location that takes into account dependencies between objects that exist in the distributed network environment and are described in object identifiers of the objects, as defined in claim 1 – Remarks, page 12.
Answer: Examiner respectfully disagrees because:
Ayyagari discloses workload information 106 includes various elements, such as tables, associative arrays, and databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects; access paths to storage devices/systems; objects utilized by a workload; etc. Analysis suite 107 includes various programs, functions, and applications utilized to parse a workload, process a workload, and/or determine storage locations for intermediate results generated during an execution of the workload.  Ayyagari further discloses determine relationships between: objects, executable procedures included within embedded computing entities, and hardware resources of nodes within an object-based storage architecture; and subsequently determine a scheme for deploying embedded computing entities utilized to improve the performance of the workload – See paragraph [0018].  Identifies objects utilized by workload 401; identifies the execution paths and interactions within workload 401; and determines the locations of the nodes that store, process and/or transfer the identified objects. Based on information provided by a user and/or stored in an instance of table 250, workload deployment program 300 determines that workload 401 utilizes embedded computing entities – See paragraphs [0003, 0013, 0027-0029, 0031 and 0065]. Therefore, Ayyagari discloses determination of an installation location (determine the locations of the nodes that store, process and/or transfer the identified objects (paragraph [0065]) that takes into account dependencies between objects that exist in the distributed network environment (analyze a workload to determine relationships between: objects, executable procedures included within embedded computing entities, and hardware resources of nodes within an object-based storage architecture (paragraph [0018]) and are described in object identifiers of the objects (storage locations or unique IDs of objects; access paths to storage devices/systems; objects utilized by a workload (paragraph [0027]); an instance of table 200 includes information associated with a group of nodes/objects of an object-based storage architecture as illustrated within columns 205, 215, 220, 222, and 230. Each row includes configuration information corresponding to a node. Column 205 corresponds to an identifier (i.e. an ID) for a node. Column 215 corresponds to one or more types of communication interfaces configured for a node (paragraph [0043]).

Examiner Notes
6. 	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 12-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “A system...”, the system comprising: a database...without reciting sufficient hardware support (note: a central location, (e.g., in a database) in light of paragraph [0021] is interpreted as a software component), thus “A system...” is interpreted as covering software list per se (non-statutory subject matter).
Claim 13 is also rejected under 35 U.S.C 101, since it is dependent on claim 12. 		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3, 5-9, 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (US Pub. No. 2015/0100684 A1 –IDS filed on 12/18/2020 -- herein after Maes) in view of Ayyagari et al. (US Pub. No. 2019/0354403 A1—art of record – herein after Ayyagari).

Regarding claim 1. 
Maes discloses 
A method for determining an installation location for an application to be installed in a distributed network environment (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location)– See paragraph [0026]), the method comprising:
providing a machine-readable description of the application to be installed (The application model 140 can be employed to characterize a given application 110 for deployment on the cloud infrastructure 130, such as though metadata descriptions for various components of the application --See paragraphs [0010, 0012, 0020]);
enhancing the machine-readable description with further requirements and/or properties (the deployment manager 120 can automatically match requirements of the application 110 as specified by the model 140 and policy 150 with capabilities of the cloud 130 as specified by the resource offerings and metadata 160– See paragraphs [0010, 0021-0022, 0032, 0039, 0041, 0043]);
linking the application to be installed with an object identifier (the application 110 refers to these sets of components and artifacts which can also include repositories of such components and artifacts.  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set of components – See paragraphs [0015, 0027]), [which comprises a designation that is unique throughout a system and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed];
linking objects that exist in the distributed network environment with, in each case (a deployment manager 710 for matching a resource capability 720 for a cloud 730 with an application requirement 740 of an application.  The resource capabilities 720 can include resource offerings 750 that can be from a pool of resource offerings provided by a plurality of resource providers that support the cloud 730 – See paragraph [0041]), at least one further object identifier, that reflects at least one property of an object (The system 100 can dynamically (or statically) optimize and bind infrastructure resources (characterized by metadata properties) to applications 110 based on models 140 and policies 150 that characterize their requirements in terms of infrastructure properties. – See paragraphs [0010, 0022 and 0041]); 
 storing the object identifiers of the application to be installed (design metadata that can also describe infrastructure templates, application models, and policies.  Such instances can be stored in a database or repository (not shown) along with the application 110, application model 140, and policy 150– See paragraphs [0022]) and of the objects in the distributed network environment in a databases (the components could be distributing among remote devices across a network.  In one example, topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location).  In another example, the deployment manager 120 could be provided with a topology model and then determine the best infrastructure resources to match it.  In yet another example, after provisioning of the resources and deployment of the application components, a topology instance can be created.  The topology instance can be stored and used for later management, monitoring, as disclosed herein. – See paragraph [0026]);
receiving a query regarding the application to be installed (Continuous integration of application components (e.g., integrated with existing applications they are developed and stored in a repository) can be supported as they are developed based on the deployment manager 120– See paragraphs [0013]); 
providing the stored object [identifiers] of the application to be installed and of the objects for an evaluation unit (The test manager 170 enables automated development testing, development for operations, and application security development, for example, based on determining best matching infrastructure by matching of application models 140 and policies 150 to infrastructure models as specified by the resource offerings and metadata 160.  Application models 140 can be specified for specific deployments or tests.  When selecting which model to use, this can be achieved via selecting from different models in a set of models or via matching of a label associated to different model types specified in policy, for example– See paragraph [0012]), [wherein the evaluation unit determines the installation location for the application to be installed while taking into account the object identifiers of the objects]; and 3Attorney Docket No.: 11371-20195A (2018P09473WOUS) 
receiving the determined installation location from the evaluation unit (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location).  In another example, the deployment manager 120 could be provided with a topology model and then determine the best infrastructure resources to match it – See paragraphs [0010, 0026, 0041, 0045]).   
Maes discloses the application model 140 can be employed to characterize a given application – See paragraph [0020].  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set of components – See paragraph [0021].  Maes does not disclose object identifiers which comprises a designation that is unique throughout a system and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed and determining, by the evaluation unit, the installation location for the application to be installed taking into account dependencies that exist between the objects and are described in the object identifiers of the objects.
Ayyagari discloses
object identifiers which comprises a designation that is unique throughout a system (databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects-- See paragraph [0027]) and reflects the enhanced machine-readable description and the requirements and/or properties of the application to be installed (Object-based storage stores data as objects that include: the data itself, expandable metadata, which generates a "smart" data object, and a globally unique identifier utilized to find the object as opposed to a fixed file location.  The metadata of smart data objects are information rich and can describe: the content of the data, relationships between the object and other objects, and constraints associated with the object, such as object security. – See paragraph [0003]), and 
determining, by the evaluation unit, the installation location for the application to be installed  taking into account dependencies that exist between the objects and are described in the object identifiers of the objects ((Workload information 106 includes various elements, such as tables, associative arrays, and databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects; access paths to storage devices/systems; objects utilized by a workload; etc. Analysis suite 107 includes various programs, functions, and applications utilized to parse a workload, process a workload, and/or determine storage locations for intermediate results generated during an execution of the workload – See paragraphs [0003, 0013, 0027-0029, 0031 and 0065].  Therefore, Examiner respectfully notes that Ayyagari discloses determination of an installation location (determine the locations of the nodes that store, process and/or transfer the identified objects (paragraph [0065]) that takes into account dependencies between objects that exist in the distributed network environment (analyze a workload to determine relationships between: objects, executable procedures included within embedded computing entities, and hardware resources of nodes within an object-based storage architecture (paragraph [0018]) and are described in object identifiers of the objects (storage locations or unique IDs of objects; access paths to storage devices/systems; objects utilized by a workload (paragraph [0027]); an instance of table 200 includes information associated with a group of nodes/objects of an object-based storage architecture as illustrated within columns 205, 215, 220, 222, and 230. Each row includes configuration information corresponding to a node. Column 205 corresponds to an identifier (i.e. an ID) for a node. Column 215 corresponds to one or more types of communication interfaces configured for a node (paragraph [0043]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagri’s teaching into Maes’s invention because incorporating Ayyagri’s teaching would enhance Maes to enable to provide database/repository that includes unique IDs objects/metadata utilized by a loading/deployment or installation as suggested by Ayyagri (paragraph [0027]).                                                                                                                                                                          
Regarding claim 2, the method of claim 1, 
Maes discloses
wherein the determined installation location is used for an automatic installation of the application to be installed (the deployment manager 120 can automatically deploy the given application 110 on the cloud infrastructure 130 after the matching of application requirements of the application 110 to the capabilities of the cloud as specified by the resource offerings and metadata 160 – See paragraphs [0021 and 0026])

Regarding claim 3, the method of claim 1,  
Maes discloses
wherein the enhancing of the machine-readable description comprises an enhancement with security guidelines (application security development, for example, based on determining best matching infrastructure by matching of application models 140 and policies 150 to infrastructure models as specified by the resource offerings and metadata 160 – See paragraph [0012]).
Ayyagari also discloses
wherein the enhancing of the machine-readable description comprises an enhancement with security guidelines (storage 121 also includes a list of embedded computing entities accessible (e.g., purchased, licensed, etc.) by a user of device 120, in which security certificates correspond to embedded computing entities, and/or the configuration files of one or more embedded computing entities utilized by the user of device 120 – See paragraph [0040]).

Regarding claim 5, the method of claim 1, 
Maes discloses
wherein the properties of the objects comprise a guaranteed transmission bandwidth, a QoS value, an association with a logical group, an association with a logical topology, a physical place of use, properties of a physical or virtual connection, or a combination thereof (the deployment manager 120 can be used to move from testing to production which can be initiated by policy changes in terms of location (in production zone) and other production criteria on capacity, delays, quality of service (QoS) – See paragraphs [0013, 0026, 0041 and 0045]).
Ayyagari discloses
wherein the properties of the objects comprise a guaranteed transmission bandwidth, a QoS value, an association with a logical group, an association with a logical topology, a physical place of use, properties of a physical or virtual connection, or a combination thereof (paragraphs [0004, 0019, 0027, 0043-0044])

Regarding claim 6, the method of claim 1, 
Maes discloses
wherein the requirements and/or the properties of the application to be installed comprise provision or deployment requirements, a necessary virtualizability, a maximum allowed latency time, a number of required VLAN interfaces, a responsibility regarding their management, existing security requirements, a QoS value required at a target address, an association with further applications and/or objects, or a combination thereof (deployment requirements and provisioned requirement – See paragraph [0009, 0016 and 0020]).  

Regarding claim 7, the method of claim 6, 
Ayyagri discloses
wherein the further applications and/or objects are uniquely identifiable (unique IDs of objects -- see paragraphs [0003, 0013, 0027]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagri’s teaching into Maes’ invention because incorporating Ayyagri’s teaching would enhance Maes to enable to expandable metadata including relationships between objects and unique identifiers as suggested by Ayyagri (paragraph [0013]).

Regarding claim 8, the method of claim 1, 
Maes discloses
wherein the objects of the distributed network environment comprise physical devices physical devices, physical connections,  virtual connections, virtual services, logical topologies, or a combination thereof (define metadata and associate the metadata to infrastructure (e.g., via infrastructure templates and topologies). – See paragraphs [0033]).  

Regarding claim 9, the method of claim 8, 
Maes discloses
wherein each physical device of the physical devices has a known physical place of use (the components could be distributing among remote devices across a network– See paragraph [0026]). 
Ayyagari also discloses 
wherein each physical device of the physical devices has a known physical place of use (See paragraph [0020-0021]). 

Regarding claim 11. 
Maes and Ayyagari disclose
A computer program product comprising instructions stored in a non-transitory computer readable storage medium, which, when the instructions are executed by a computer, the instructions cause the computer to:
Regarding claim 11, recites the same limitations as rejected claim 1 above.

Regarding claim 12. 
Maes discloses
A system for determining an installation location for an application to be installed in a distributed network environment (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location), the system comprising: 
a database configured to store the object identifiers of the application to be installed and of the objects in the distributed network environment (design metadata that can also describe infrastructure templates, application models, and policies.  Such instances can be stored in a database or repository (not shown) along with the application 110, application model 140, and policy 150– See paragraphs [0022]), wherein objects that exist in the distributed network environment are linked with, in each case (a deployment manager 710 for matching a resource capability 720 for a cloud 730 with an application requirement 740 of an application.  The resource capabilities 720 can include resource offerings 750 that can be from a pool of resource offerings provided by a plurality of resource providers that support the cloud 730 – See paragraph [0041]), at least one further object identifier, that reflects at least one property of an object (The system 100 can dynamically (or statically) optimize and bind infrastructure resources (characterized by metadata properties) to applications 110 based on models 140 and policies 150 that characterize their requirements in terms of infrastructure properties. – See paragraphs [0010, 0022 and 0041]);
wherein the system is configured to:
receive a machine-readable description of the application to be installed (The application model 140 can be employed to characterize a given application 110 for deployment on the cloud infrastructure 130, such as though metadata descriptions for various components of the application --See paragraphs [0010, 0012, 0020]);
enhancing the machine-readable description with further requirements and/or properties (the deployment manager 120 can automatically match requirements of the application 110 as specified by the model 140 and policy 150 with capabilities of the cloud 130 as specified by the resource offerings and metadata 160– See paragraphs [0010, 0021-0022, 0032, 0039, 0041, 0043]);
linking the application to be installed with an object identifier (the application 110 refers to these sets of components and artifacts which can also include repositories of such components and artifacts.  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set of components – See paragraphs [0015, 0027]), [comprising a designation that is unique throughout a system and reflecting the enhanced machine-readable description and the requirements and/or properties of the application to be installed];
receive a query regarding the application to be installed (Continuous integration of application components (e.g., integrated with existing applications they are developed and stored in a repository) can be supported as they are developed based on the deployment manager 120– See paragraphs [0013]); 
receive the stored object identifiers of the application to be installed and of the objects for an evaluation unit (The test manager 170 enables automated development testing, development for operations, and application security development, for example, based on determining best matching infrastructure by matching of application models 140 and policies 150 to infrastructure models as specified by the resource offerings and metadata 160.  Application models 140 can be specified for specific deployments or tests.  When selecting which model to use, this can be achieved via selecting from different models in a set of models or via matching of a label associated to different model types specified in policy, for example– See paragraph [0012]); 
receive a determined installation location from the evaluation unit (topologies can be defined where an applications template can include a topology model of which components should be deployed (e.g., what component to be deployed at which location).  In another example, the deployment manager 120 could be provided with a topology model and then determine the best infrastructure resources to match it – See paragraphs [0010, 0026, 0041, 0045]), 
Maes discloses the application model 140 can be employed to characterize a given application – See paragraph [0020].  The application 110 can also be identified by pointers to the components and artifacts including individual pointers or pointers to a set of components – See paragraph [0021].  Maes does not discloses object identifiers, an object identifier comprising a designation that is unique throughout the system and reflecting the enhanced machine-readable description and the requirements and/or properties of the application to be installed, and 
determine the installation location for the application to be installed taking into account dependencies that exist between the objects and are described inthe object identifiers of the objects
Ayyagari discloses
the object identifier comprising a designation that is unique throughout the system (databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects-- See paragraph [0027]) and reflecting the enhanced machine-readable description and the requirements and/or properties of the application to be installed (Object-based storage stores data as objects that include: the data itself, expandable metadata, which generates a "smart" data object, and a globally unique identifier utilized to find the object as opposed to a fixed file location.  The metadata of smart data objects are information rich and can describe: the content of the data, relationships between the object and other objects, and constraints associated with the object, such as object security. – See paragraph [0003]), and 
determining, by the evaluation unit, the installation location for the application to be installed  taking into account dependencies that exist between the objects and are described in the object identifiers of the objects ((Workload information 106 includes various elements, such as tables, associative arrays, and databases that are associated object types (e.g., text, image, audio, tables, etc.), which are processed by embedded computing entities; executable procedures included within an embedded computing entity; storage locations or unique IDs of objects; access paths to storage devices/systems; objects utilized by a workload; etc. Analysis suite 107 includes various programs, functions, and applications utilized to parse a workload, process a workload, and/or determine storage locations for intermediate results generated during an execution of the workload – See paragraphs [0003, 0013, 0027-0029, 0031 and 0065].  Therefore, Examiner respectfully notes that Ayyagari discloses determination of an installation location (determine the locations of the nodes that store, process and/or transfer the identified objects (paragraph [0065]) that takes into account dependencies between objects that exist in the distributed network environment (analyze a workload to determine relationships between: objects, executable procedures included within embedded computing entities, and hardware resources of nodes within an object-based storage architecture (paragraph [0018]) and are described in object identifiers of the objects (storage locations or unique IDs of objects; access paths to storage devices/systems; objects utilized by a workload (paragraph [0027]); an instance of table 200 includes information associated with a group of nodes/objects of an object-based storage architecture as illustrated within columns 205, 215, 220, 222, and 230. Each row includes configuration information corresponding to a node. Column 205 corresponds to an identifier (i.e. an ID) for a node. Column 215 corresponds to one or more types of communication interfaces configured for a node (paragraph [0043]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ayyagri’s teaching into Maes’s invention because incorporating Ayyagri’s teaching would enhance Maes to enable to provide database/repository that includes unique IDs objects/metadata utilized by a loading/deployment or installation as suggested by Ayyagri (paragraph [0027]).      
                                                                                                                                                                    
Regarding claim 13, recites the same limitations as rejected claim 2 above.
Regarding claim 14, recites the same limitations as rejected claim 3 above.
Regarding claim 16, recites the same limitations as rejected claim 6 above.
Regarding claim 17, recites the same limitations as rejected claim 7 above.
Regarding claim 18, recites the same limitations as rejected claim 8 above.

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maes and Ayyagari as applied to claim 1 above, and further in view of Ponnuswamy et al. (US Pub. No. 2019/0173736 A1 –art of record -- herein after Pon)

Regarding claim 10, the method of claim 1, 
Pon discloses 
wherein the distributed network environment is divided into subnetworks (topology explorer, unified collector, and divided in to subnetworks – See Fig. 3B).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pon’s teaching into Maes’ and Ayyagari’s inventions because incorporating Pon’s teaching would enhance Maes and Ayyagari to enable to publish to the downstream services at the conclusion of Topology Explorer's discovery epochas suggested by Pon (paragraph [0131]).

10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maes and Ayyagari as applied to claim 1 above, and further in view of Price et al. (US Pub. No. 2016/0004528 A1 – new art made of record --herein after Price)

Regarding claim 19, the method of claim 1, 
Price discloses 
wherein multiple potential installation locations are possible (allow for much quicker server application patching of multiple software applications executing in potentially multiple computing (e.g., software, hardware, and/or network) environments in single or multiple geographic locations, with minimal downtime, and with minimal human interaction – See paragraphs [0008, 0070-0071]), and the determining of the installation location by the evaluation unit comprises determining an optimum installation location of the multiple potential installation locations (a computing device can request a subset of patches from one or more servers 208A-208N. In some embodiments, patch identification information may indicate a location where certain required label(s) or patch(es) are stored...efficient application patching in potentially heterogeneous computing environments in accordance with an embodiment of the present invention...performed by one computing device that is potentially in a set of multiple computing devices being patched in the cloud infrastructure system – See paragraphs [0065, 0086, 0093]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Price’s teaching into Maes’ and Ayyagari’s inventions because incorporating Price’s teaching would enhance Maes and Ayyagari to enable to indicate a location where certain required patches are stored as suggested by Price (paragraph [0065]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jose L. Ruiz (Model-Based Context-Aware Deployment of Distributed Systems, 2009) discloses  a model for the description of software components, distributed systems, and their dependencies, and a mechanism that uses them to automate the deployment of software units onto devices – See Abstract.
Auer (US Pub. No. 2012/0198438 A1) discloses the software deployer 110 of the illustrated example includes a configuration receiver 205, an object store populater 210, a dependency comparator 215, a sequence engine 220, an installation plan generator 225, a centralized object data store 230 – See paragraphs [0014 and 0040].
Monahan et al. (US Pub. No. 2016/0344772 A1) discloses dependency and relationship will be explained: Association: An association between two objects is a general property that links these objects or entities together – See paragraphs [0085-0095]
Shantharam (US Pub. No. 2018/0105288 A1) discloses the application links 124 are uniform resource locators (URLs) or other identifiers that provide links to applications 118 and/or application dependencies 121 that are available through an external content provider – See paragraphs [0014-0018].
DeJana et al. (US Pub. No. 2013/0247022 A1) discloses determining whether the application installed successfully in the planned destination; identifying, responsive to the application being unsuccessfully installed, a set of potential scenarios for successfully installing the application; and evaluating each of the set of potential scenarios to identify AN optimal scenario for installing the application; and implementing the optimal scenario – See paragraphs [0004-0007]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192